OPINION — AG — UNDER THE PROVISIONS OF 19 O.S.H. 179.12(B) WHERE THE TOTAL SUM APPROPRIATED FOR SALARIES AND WAGES TO COUNTY OFFICERS, DEPUTIES, ASSISTANTS, EMPLOYEES, ETC., REFERRED TO IN SAID SUBSECTION IS INSUFFICIENT (BECAUSE OF THE 75% LIMITATION CONTAINED THEREIN) TO PAY THE FULL AMOUNTS WHICH WOULD OTHERWISE BE AUTHORIZED FOR SUCH RESPECTIVE OFFICER OR EMPLOYEE, AND THE SAID SALARIES AND WAGES ARE BEING PROPORTIONATELY REDUCED AS REQUIRED BY SAID SUBSECTION (AND IN THE MANNER SET OUT IN OPINION NO. AUGUST 18, 1955); AND WHERE A PRINCIPAL OFFICER OF A PARTICULAR COUNTY OFFICE SUBJECT TO SAID SUBSECTION FAILS TO APPOINT A DEPUTY OR EMPLOYEE TO AN AUTHORIZED POSITION IN SUCH OFFICE; THEN, THE FUNDS APPROPRIATED TO AND FOR SAID OFFICE, WHICH WOULD BE APPLIED TO THE SALARY OR WAGES OF SAID DEPUTY OR EMPLOYEE IF HIRED, MAY NOT BE APPLIED SOLELY TOWARDS THE PAYMENT OF THE FULL STATUTORY SALARY OF SAID PRINCIPAL OFFICER WHICH WOULD BE PAYABLE IF NO REDUCTION HAD BEEN REQUIRED UNDER SAID SUBSECTION; HOWEVER, IF FOR THIS (OR ANY OTHER) REASON, GENERAL FUND ASSETS BECOME AVAILABLE FOR THE MAKING OF SUPPLEMENTAL OR ADDITIONAL APPROPRIATIONS FOR THE PAYMENT OF SALARIES OF SUCH COUNTY OFFICERS AND EMPLOYEES, THEN SUCH SUPPLEMENTAL OR ADDITIONAL APPROPRIATIONS MAY BE MADE IN THE MANNER PROVIDED BY LAW, 68 O.S.H. 292, 68 O.S.H. 289, INCREASING, PROPORTIONATELY, EACH ITEM OF APPROPRIATION FOR SALARIES SO LONG AS THE NEW TOTAL OF APPROPRIATIONS DOES NOT EXCEED 75% OF THE NEW TOTAL INCOME AND REVENUE AVAILABLE FOR THE GENERAL FUND PURPOSES, AND SO LONG AS NO SUCH OFFICER OR EMPLOYEE RECEIVES, DURING THE FISCAL YEAR, MORE THAN THE MAXIMUM ****               AMOUNT AUTHORIZED FOR HIS RESPECTIVE OFFICE OR POSITION. CITE: 19 O.S.H. 179.7 (RICHARD HUFF)